DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,382,443 to Priefert. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 10 and 16 of the instant application do not claim any features that are not already recited in 1, 10 and 19 claims of USP ‘443.  There are no new limitations in claims 1, 10 and 16 of the instant applicant that differentiate over limitations already patented in USP ‘443.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1, 3 and 5-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,752,309 to Oste.
	Regarding claim 1, Oste ‘309 discloses a detachable cup holder comprising:(a) a housing comprising a lumen 30 sized to accept a beverage container; and (b) a mounting plate 70 comprising at least one magnet 110.  
	Regarding claim 3, Oste ‘309 discloses further comprising a base plate 20 comprising at least one opening 52.  
	Regarding claim 5, Oste ‘309 discloses wherein the housing further comprises an outer portion and an inner portion (fig 6).  
	Regarding claim 6, Oste ‘309 discloses wherein the outer portion and inner portions are curved, and the outer portion further comprises at least one wing 35/125.  
	Regarding claim 7, Oste ‘309 discloses wherein the lumen 30 is sized to accommodate a livestock water bottle and at least one of base plate opening 52 is sized to accommodate a water tube.  
	Regarding claim 8, Oste ‘309 discloses further comprising a second lumen 25 disposed between the first lumen 30 and mounting bracket 75 (fig 6).  
	Regarding claim 9, Oste ‘309 discloses wherein the second lumen 25 is sized to accommodate a mobile phone.
	Regarding claim 10, Oste ‘309 discloses a magnetic cup and phone holder 10 comprising: (a) a housing comprising: (i) a first lumen 30; (ii) a second lumen 25; and (b) at least one magnet, wherein the detachable cup holder is configured to be magnetically coupled, the first lumen 30 is sized to accept a beverage container, and the second lumen 25 is sized to accept a mobile device.  
	Regarding claim 11, Oste ‘309 discloses further comprising a mounting plate 75 (fig 7), wherein the second lumen 25 is disposed between the first lumen 30 and the mounting plate 75.  
	Regarding claim 12, Oste ‘309 discloses wherein: (i) the housing further comprises a curved outer portion and an inner portion (fig. 6), and (ii) the inner portion separates the first lumen 30 from the second lumen 26 (fig 6).  
	Regarding claim 13, Oste ‘309 discloses further comprising at least one liner 90.  
	Regarding claim 14, Oste ‘309 discloses wherein the liner 90 is removable.  
	Regarding claim 15, Oste ‘309 discloses further comprising a base plate 20 comprising at least one opening 52.
	Regarding claim 15, Oste ‘309 discloses a magnetic holder for a beverage and a phone, comprising:(a) a housing comprising inner and outer portions defining a beverage lumen therein 30 (fig 6 and 12-14): and (b) a mounting plate 70 comprising one or more magnets 110 and defining a mobile phone lumen 25 with the inner portion.  
	Regarding claim 17, Oste ‘309 discloses wherein the housing is steel (col. 7, lines 12-28).  
	Regarding claim 18, Oste ‘309 discloses wherein the housing is plastic (col. 7, lines 12-28).  
	Regarding claim 19, Oste ‘309 discloses further comprising at least one removable liner 90.  
	Regarding claim 20, Oste ‘309 discloses further comprising at least one wing 35/125.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,752,309 to Oste in view of US 9,980,439 to Aller et al.

	Regarding claim 2, Oste ‘309 teaches a holder having a mounting plate 70 that is integral with the housing 10.  However, fixedly attached mounting plates and housings on such holders is well known in the art.
	For example, Aller ‘439 teaches a modular container where the mounting plate is fixedly attached to the housing.  Aller ‘439 teaches that the magnet housing 20 may be attached to the vessel 100 by glue, screws or some other attachment means known in the art including being embedded in the wall (col. 5, lines 20-35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modularly modify the housing of Oste ‘309 with a fixedly attached mounting plate like Aller ‘439 in order to allow for modifying where the mounting plate is attached to the housing
	Regarding claim 4, Oste ‘309, as modified, where Aller ‘439 teaches further comprising a mounting bracket 86 defining at least one magnet opening 82.  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any of the listed prior art may be used in subsequent office action rejections.  The list of prior art supports is as follows: US-9357829-B1 OR US-11382443-B2 OR US-5745565-A OR US-20040104320-A1 OR US-20050006547-A1 OR US-20180332952-A1 OR US-20220048691-A1 OR US-20180244357-A1 OR US-20110233354-A1 OR US-6193202-B1.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA E MILLNER/Primary Examiner, Art Unit 3632